Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/03/2020, 01/06/2020 and 07/07/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shingaki (US 2014/0338794A1) in view of Yamazaki (US 5,961,744).
As for claims 1-2, Shingaki discloses a grain oriented electrical steel sheet having excellent iron loss properties having both broad ranges elemental steel sheet compositions 
Table 1
Element
Applicant
(weight %)
Shingaki et al.
(weight %)
Steel No 4
Table 2
Within
(weight %)
C
<=0.085
0.06
0.06
Si
0.8-7
3.25
3.25
Mn
<=1
0.01
0.01
Al
<=0.065
0.015
0.015
                  S
<=0.013
0.0013
0.0013
Cu
0-0.8
0.02
0.02
                  N
0-0.012
0.004
0.004
P
0-0.5
0
0
Ni
0-1
0
0
Sn
0-0.3
0
0
Sb
0-0.3
0
0
Cu (Claim 2)
0.01-0.8
0.02 
0.02 


Regarding instant claimed “an oxide layer including SiO2 formed on the steel sheet”, the fact an annealing separator composed mainly of SiO2 coating on the steel sheet (paragraph [0065]) supports instant claimed limitation.
chromic acid and colloidal silica  on the SiO2 coating layer (paragraph [0066]) supports instant claimed limitation.
Shingaki differs from instant claim 1 such that it does not expressly disclose instant claimed “A Fe content in the oxide layer and the tension-insulating coating is 70 mg/m2 to 250 mg/m2”.   It should be noted instant claimed limitation is due to combination of steel sheet compositions and process of forming SiO2 layer followed by a tension-insulating chromium coating on the steel sheet.
Yamazaki discloses a grain oriented silicon steel sheet by subjecting final annealed grain oriented silicon steel sheet to soaking at a temperature of 700-1000 C in a controlled weakly oxidizing atmosphere wherein PH20/PH2<=0.15 (i.e. oxygen partial pressure) to form an external oxidation SiO2 layer and then forming a tension imparting insulating coating on said external oxidation SiO2 layer by baking a coating liquid containing phosphate, chromic acid, colloidal silica at 850 C in an atmosphere of 20% H2 and 80% N2 to have superior adhesion and core loss properties. (Col 11 lines 1-10)
Primary reference Shingaki desires to have superior adhesion and core loss.
Hence, it would have been obvious to one skill in the art, at the time of the invention to subject final annealed grain oriented silicon steel sheet of Shingaki, to soaking at a temperature of 700-1000 C in a controlled weakly oxidizing atmosphere wherein PH20/PH2<=0.15 and 
Since the grain oriented steel sheet product of Shingaki in view of Yamazaki has compositions that meet the instant application composition and is made from a similar process steps of forming an SiO2 layer and a tension insulating chromium coating on the steel sheet as applicant discloses, it is therefore reasonable to believe that the claimed “a Fe content in the oxide layer and the tension-insulating coating is 70 mg/m2 to 250 mg/m2” limitations would have naturally flowed following the suggestion of Shingaki in view of Yamazaki.    See MPEP 2112.01 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/JENNY R WU/Primary Examiner, Art Unit 1733